DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Applicant’s claim for the benefit of a prior-filed U.S. Provisional Application No. 62/308,648 (filed on 03/15/2016) under 35 U.S.C. 119(e) is acknowledged.

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the reference sign “108” (rear wheel) mentioned in the description (i.e. paragraphs 0081-0083). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 130 (in Figure 2), 502b (in Figures 10-11, 40, and 60), 246d (in Figure 37), and 298c (in Figure 57). Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The disclosure is objected to because of the following informalities that requires appropriate corrections:
In paragraph 0099, line 14, the phrase “the surface 230” should read “the surface 226”.
In paragraph 0099, line 16, the phrase “The brackets 224” should read “The brackets 204”.
In paragraph 0100, line 3, the phrase “the brackets 224” should read “the brackets 204”.

Claim Objections

Claims 10-11 and 16-19 are objected to because of the following informalities that requires appropriate corrections:
In claim 10, line 3, the limitation “a chain” should read “the chain”.
In claim 11, line 13, the limitation “the small chain ring teeth and the big chain ring teeth” should read “the small ring sprocket teeth and the big ring sprocket teeth”.
In claim 11, line 18, the limitation “a chain” should read “the chain”.
In claim 16, line 2, the limitation “the upshift element” should read “the at least one upshift element”.
In claim 17, line 5-6, the limitation “the upshift element” should read “the at least one upshift element”.
In claim 17, lines 6, 7, 10, and 11-12, the limitation “a chain” should read “the chain”.
In claim 18, line 1, the limitation “the upshift element” should read “the at least one upshift element”.
In claim 18, line 3, the limitation “the upshift element” should read “the at least one upshift element”.
In claim 19, lines 6-7 and 8, the limitation “a chain” should read “the chain”.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5 and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 limitation “the shift mechanism includes an upshift element” (in lines 1-2) renders the claim vague and indefinite for the following reasons: claim 4 depends from parent claim 3, which describe the shift mechanism including a plurality of protruding shift elements that are upshift elements. Therefore, it’s unclear if the limitations in lines 1-2 of claim 4 is attempting to recite the shift mechanism including an additional upshift element that is entirely separate/ distinct from the upshift elements previously recited within claim 3, or if the upshift element referred to in claim 4 is part of the plurality of upshift elements in claim 3. Clarification by the applicant is required.

Claim 5 depends from claim 4. Resultingly, claim 5 is also indefinite for the reasons set forth above.

 Claim 10 limitation “the shift mechanism further includes at least one downshift element movable relative to the front shift unit” (in lines 1-2) renders the claim vague and indefinite for the following reasons: claim 10 depends from parent claim 7, which recites “the at least one downshift element includes a first downshift element and a second downshift element”. Therefore, its unclear if the “at least one downshift element” in claim 10 is referring to the first downshift element” in claim 7, the second downshift element in claim 7, or if its referring to both said first and second downshift elements. Clarification by the applicant is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Niki et al. (U.S. PGPUB 2018/0339747A1 hereinafter referred to as “Niki”).

In regards to claim 1, Niki teach (Figures 1-12) a bicycle front shifting assembly (bicycle sprocket apparatus 12) comprising: a front shift unit (bicycle derailleur 14 and bicycle crank assembly 16) configured to be coupled to a crank assembly (first crank arm 18, second crank arm 22, and crank axle 20 of the bicycle crank assembly 16) for rotation therewith about a rotation axis (rotational axis A1); the front shift unit (bicycle derailleur 14 and bicycle crank assembly 16) having a chain ring component (first sprocket S1 and second sprocket S2 of the bicycle crank assembly 16) and a shift mechanism (bicycle derailleur 14) coupled to the chain ring component (first sprocket S1 and second sprocket S2 of the bicycle crank assembly 16); the chain ring component (first sprocket S1 and second sprocket S2 of the bicycle crank assembly 16) having a big chain ring (second sprocket S2) with a plurality of teeth (second sprocket teeth 29) defining a big chainring plane (second rotational plane PL2), and a small chain ring (first sprocket S1) with a plurality of teeth (first sprocket teeth 26) defining a small chainring plane (first rotational plane PL1); the small chain ring (first sprocket S1) having a small diameter (outer dimeter of the first sprocket S1) and the big chain ring (second sprocket S2) having a big diameter (outer dimeter of the second sprocket S1) that is larger than the small diameter (outer dimeter of the first sprocket S1); the shift mechanism (bicycle derailleur 14) including at least one protruding shift element (movable member 32) disposed in a transition zone (area/ axial spacing between the first rotational plane PL1 and the second rotational plane PL2) that is located between the big chain ring (second sprocket S2) and the small chain ring (first sprocket S1); wherein, the shift mechanism (bicycle derailleur 14) is configured to axially move the at least one protruding shift element (movable member 32) between the big chainring plane (second rotational plane PL2) and the small chainring plane (first rotational plane PL1) (see also paragraphs 0070-0088).

Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schuster (U.S. PGPUB 2019/0308692A1).

In regards to claim 1, Schuster teach (Figures 1-3b) a bicycle front shifting assembly (adjustment mechanism 1) comprising: a front shift unit (combined structure of the large sprocket 110, small sprocket 120, switch 130, and mounting tool 330) configured to be coupled to a crank assembly (axle 4) for rotation therewith about a rotation axis (central axis extending through the center of the axle 4/ large sprocket 110/ small sprocket 120/ mounting tool 330); the front shift unit (combined structure of the large sprocket 110, small sprocket 120, switch 130, and mounting tool 330) having a chain ring component (large sprocket 110 and small sprocket 120) and a shift mechanism (switch 130) coupled to the chain ring component (sprocket 110 and sprocket 120; paragraph 0060 disclose, the switch 130 being positioned in the mounting tool 330 that is detachably or permanently fastened to both the large sprocket 110 and the small sprocket 120); the chain ring component (large sprocket 110 and small sprocket 120) having a big chain ring (large sprocket 110) with a plurality of teeth (teeth on the large sprocket 110) defining a big chainring plane (a plane that bisect the teeth on the large sprocket 110 and that is oriented perpendicularly to the central axis extending through the center of the axle 4), and a small chain ring (small sprocket 120) with a plurality of teeth (teeth on the small sprocket 120) defining a small chainring plane (a plane that bisect the teeth on the small sprocket 120 and that is oriented perpendicularly to the central axis extending through the center of the axle 4); the small chain ring (small sprocket 120) having a small diameter (outer diameter of the small sprocket 120) and the big chain ring (large sprocket 110) having a big diameter (outer diameter of the large sprocket 1210) that is larger than the small diameter (outer diameter of the small sprocket 120); the shift mechanism (switch 130) including at least one protruding shift element (first switch segment 10 and second switch segment 12) disposed in a transition zone (area/ axial spacing between the large sprocket 110 and the small sprocket 120) that is located between the big chain ring (large sprocket 110) and the small chain ring (small sprocket 120); wherein, the shift mechanism (switch 130) is configured to axially move the at least one protruding shift element (first switch segment 10 and second switch segment 12) between the big chainring plane (a plane that bisect the teeth on the large sprocket 110 and that is oriented perpendicularly to the central axis extending through the center of the axle 4) and the small chainring plane (a plane that bisect the teeth on the small sprocket 120 and that is oriented perpendicularly to the central axis extending through the center of the axle 4) (see also paragraphs 0060-0065 and 0071-0074).

In regards to claim 2, Schuster teach all intervening claim limitations as shown above. Schuster further teach (Figures 1-3b), the shift mechanism (switch 130) including a plurality of protruding shift elements (first switch segment 10 and the second switch segment 12 of the switch 130) disposed in the transition zone (area/ axial spacing between the large sprocket 110 and the small sprocket 120).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Schuster, in view of Niki.

In regards to claim 11, Schuster teach (Figures 4-5) a front shift unit (adjustment mechanism illustrated in figures 1-6, which includes the combined structure of the switch 20, the mounting tool 330, the small sprocket 430, and the large sprocket 440) for a bicycle comprising: a chain ring component (small sprocket 430 and large sprocket 440) having a big chain ring (large sprocket 440) and a small chain ring (small sprocket 430) joined for co-rotation with one another about a rotation axis (central axis extending through the center of the axle 4/ small sprocket 430/ large sprocket 440/ mounting tool 330); the big chain ring (large sprocket 440) having a big diameter (outer diameter of the large sprocket 440) and a plurality of big ring sprocket teeth (teeth on the large sprocket 440); the small chain ring (small sprocket 430) having a small diameter (outer diameter of the small sprocket 430) and a plurality of small ring sprocket teeth (teeth on the small sprocket 430); the big diameter (outer diameter of the large sprocket 440) being larger than the small diameter (outer diameter of the small sprocket 430); a shift mechanism (switch 20, which includes the gear lever 22, the first switch segment 26, and the second switch segment 28) coupled to the chain ring component (small sprocket 430 and large sprocket 440; paragraphs 0060 and 0066 disclose, the switch 20 being rotatably/ pivotally attached to the mounting tool 330 that is detachably or permanently fastened to both the small sprocket 430 and the large sprocket 440); the shift mechanism (switch 20) including an at least one upshift element (first switch segment 26), an at least one downshift element (second switch segment 28), and an electronic control unit (electrical co-rotating control, which adjust the switch 20 as disclosed in paragraphs 0026, 0084, and 0095) configured to operate said at least one upshift element (first switch segment 26) and said at least one downshift element (second switch segment 28); the at least one upshift element (first switch segment 26) being disposed in a transition zone (area/ axial spacing between the small sprocket 430 and large sprocket 440) between the plurality of small ring sprocket teeth (teeth on the small sprocket 430) and the a plurality of big ring sprocket teeth (teeth on the large sprocket 440); wherein, the at least one upshift element (first switch segment 26) is axially movable by the electronic control unit (electrical co-rotating control described in paragraphs 0026, 0084, and 0095) to shift a chain (traction means 420) from the plurality of small ring sprocket teeth on the small chain ring (teeth on the small sprocket 430) to the plurality of big ring sprocket teeth on the big chain ring (teeth on the large sprocket 440), while the at least one downshift element (second switch segment 28) is also operable by the electronic control unit (electrical co-rotating control described in paragraphs 0026, 0084, and 0095) to shift the chain (traction means 420) from the plurality of big ring sprocket teeth on the big chain ring (teeth on the large sprocket 440) to the plurality of small ring sprocket teeth on the small chain ring (teeth on the small sprocket 430) (see also paragraphs 0066, 0075, and 0099-100). Yet, Schuster fail to explicitly disclose, the shift mechanism also including a gearmotor unit that is operatively configured to axially move the at least one upshift element and the at least one downshift element, or a power supply arranged to provide necessary power for the electronic control unit and such a gearmotor unit.
However, Niki teach (Figures 1-12) a front shift unit (bicycle derailleur 14 and bicycle crank assembly 16 of the bicycle sprocket apparatus 12) for a bicycle (bicycle 10) comprising: a chain ring component (bicycle crank assembly 16) having a big chain ring (second sprocket S2) and a small chain ring (first sprocket S1) joined for co-rotation with one another about a rotation axis (rotational axis A1); the big chain ring (second sprocket S2) having a big diameter (outer diameter of the second sprocket S2) and a plurality of big ring sprocket teeth (second sprocket teeth 29); the small chain ring (first sprocket S1) having a small diameter (outer diameter of the first sprocket S1) and a plurality of small ring sprocket teeth (first sprocket teeth 26); a shift mechanism (bicycle derailleur 14 with the base member 30, the movable member 32, the electric actuator 34, the transmitting member 36, the controller 38, the wireless receiver 40, the crank angle sensor 42, and the power supply 44) coupled to the chain ring component (bicycle crank assembly 16); the shift mechanism (bicycle derailleur 14) including an electronic control unit (controller 38), a gearmotor unit (electric actuator 34, which includes the electric motor 34a), a shift element (movable member 32), and a power supply (power supply 44) arranged to provide power for the electronic control unit (controller 38) and the gearmotor unit (electric actuator 34, which includes the electric motor 34a) that is required to operate the shift element (movable member 32); the shift element (movable member 32) is disposed in a transition zone (area/ axial spacing between the first rotational plane PL1/ first sprocket S1 and the second rotational plane PL2/ second sprocket S2) between the plurality of small ring sprocket teeth (first sprocket teeth 26) and the plurality of big ring sprocket teeth (second sprocket teeth 29); wherein, the shift element (movable member 32) is axially movable/ operable by the electronic control unit (controller 38) and the gearmotor unit (electric actuator 34, which includes the electric motor 34a) in order to shift/ upshift a chain (bicycle chain ‘BC’) from the plurality of small ring sprocket teeth (first sprocket teeth 26) and the plurality of big ring sprocket teeth (second sprocket teeth 29), and also to shift/ downshift the chain (bicycle chain ‘BC’) from the plurality of big ring sprocket teeth (second sprocket teeth 29) to the plurality of small ring sprocket teeth (first sprocket teeth 26) (see also paragraphs 0070-0088).
Accordingly, using the additional suggestions in Niki, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention configure the shift mechanism in Schuster’s front shift unit with a gearmotor unit (which is connected to the electronic control unit and functions to axially move the upshift element and the downshift element appropriately) and a power supply (which provides the electronic control unit and the gearmotor unit with the required power); specially since the upshift element/ downshift element in the shift mechanism taught by Schuster and the shift element in the shift mechanism taught by Niki, both are designed to pivotably displace between the big chain ring and the small chain ring to carryout upshifting and downshifting operation, and also because both said shift mechanism are configured to be operated by electronic control units. Providing Schuster’s shift mechanism with a gearmotor unit and a power supply in the manner proposed by Niki will enable simple, effective, and reliable operable control of the upshift element and the downshift element in said shift mechanism, so that the upshift element and the down shift element can be remotly moved between the big ring sprocket teeth and the small ring sprocket teeth by a user during a shifting operation. Furthermore, since the shift mechanism in Schuster is in communication with an electronic control unit, one of ordinary skill in the art would have conceived the need for a power supply that is capable of powering said electronic control unit.

In regards to claim 12, Schuster in view of Niki teach all intervening claim limitations as shown above. Schuster further teach (Figures 4-5), the chain ring component (small sprocket 430 and large sprocket 440) being formed as one integrated component (as disclosed in paragraphs 0060 and 0066, the small sprocket 430 and the large sprocket 440 are detachably or permanently coupled/ fastened together via the mounting tool 330). Yet, Schuster does not explicitly disclose, the chain ring component (small sprocket 430 and large sprocket 440) being formed from the same material.
Whereas, Niki teach (Figures 1-12) a front shift unit (bicycle derailleur 14 and bicycle crank assembly 16 of the bicycle sprocket apparatus 12) comprising a chain ring component (first sprocket S1 and the second sprocket S2 of the bicycle crank assembly 16) being formed as one integrated component from the same material (paragraphs 0071 disclose, the first sprocket S1 and the second sprocket S2 being coupled/ fixed together via the first crank arm 18  and fixing bolts 23; while paragraph 0075 disclose, each of the first sprocket S1 and the second sprocket S2 being unitary members that are preferably formed of a suitable metallic material, such as a stainless steel, an aluminum alloy, a magnesium alloy, or a titanium alloy). 
Consequently, it would have been an obvious design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to form the chain ring component in Schuster’s front shift unit using the same material (i.e. stainless steel, aluminum alloy, magnesium alloy, titanium alloy, or another suitable metallic material) as suggest by Niki. Constructing the entire chain ring component in the front shift unit using the same material will simplify the overall manufacturing process of said chain ring component. In other words, if the entire chain ring component is to be formed by the same material, both the big chain ring and the small chain ring of the chain ring component can be produced at the same time using the same manufacturing technique (i.e. molding, stamping, or another known machining technique that is widely employed in the art); which would have been apricated by one of ordinary skill in the art.

Allowable Subject Matter

Claims 3, 6-9, and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the following reasons:

In regards to claim 3, Schuster teach all intervening claim limitations as shown above. Nevertheless, Schuster fail to teach the plurality of protruding shift elements (first switch segment 10 and the second switch segment 12 of the switch 130) all being upshift elements. In fact, Schuster explicitly disclose the first switch segment 10 being a upshift element, while the second switch segment 12 being a downshift element. As detailed above, Niki also disclose a front shift unit (bicycle derailleur 14 and bicycle crank assembly 16) of a bicycle front shifting unit (bicycle sprocket apparatus 12) comprising a shift mechanism (bicycle derailleur 14). Yet, the shift mechanism (bicycle derailleur 14) taught by Niki includes only a single protruding element (movable member 32) that serves as both a upshift element and a downshift element. Furthermore, providing the shift mechanisms in either Schuster or Niki with plurality of upshift elements would not have been obvious to one ordinary skill in he art. Not only does the prior art lack any evidence or suggestions that would lead to such a modification, but such a modification will require significant structural changes to the bicycle front shifting units proposed by Schuster and Niki without providing any functional advantageous to a user (for example, based on the configuration of Schuster’s front shift unit and Niki’s front shift unit, each additional upshift element provide to said front shift units will require an independent actuator that is configured to independently move said upshift element between the small chain ring and the big chain ring). Resultingly, claim 3 limitations appears to include allowable subject matter over Schuster, Niki, and all other cited prior art references; specially when said limitations are viewed in light of applicant’s specification.

Claims 6-9 depends from claim 3. Therefore, claims 6-9 also include the allowable subject matter in claim 3.

In regards to claim 13, Schuster in view of Niki teach all intervening claim limitations as shown above. However, both Schuster and Niki, either individually or in combination, fail to disclose or render obvious, a shift mechanism in a front shift unit comprising plurality of upshift elements. On the contrary, the shift mechanisms of the front shift units taught by Schuster and Niki, both includes only a single upshift unit and a single downshift unit. Furthermore, all other pertinent prior art identified by the examiner, also fail to cure these deficiency in Schuster and Niki. In addition, configuring the shift mechanism in the front shift unit taught by Schuster in view of Niki with multiple upshift elements would also require providing said shift mechanism with plurality of gearmotors, plurality of electronic control units, and various other component necessary to properly operate/ move each additional upshift element; which would require significant modifications to the overall structure of the improved front shift unit suggested by Schuster in view of Niki, without resulting in any conceivable functional benefits. Thus, one of ordinary skill in the art would be discourage from altering the front shift unit taught by Schuster in view of Niki in such a manner. Therefore, claim 13 limitations appears to include allowable subject matter over cited prior art references; specially when said limitations are viewed in light of applicant’s specification

In regards to claim 14, Schuster in view of Niki teach all intervening claim limitations as shown above. Niki further teach, the shift mechanism (bicycle derailleur 14) in the front shift unit (bicycle derailleur 14 and bicycle crank assembly 16 of the bicycle sprocket apparatus 12) having a shift element (movable member 32) that serves as both a upshift element and a downshift element; wherein, said shift element (movable member 32) is carried on the big chain ring (second sprocket S2) of the chain ring component (bicycle crank assembly 16). Unlike in the applicant’s claimed invention however, the shift element in Niki’s disclosure is carried by the inboard surface of the big chain ring. Additionally, the electronic control unit (controller 38), the gearmotor unit (electric actuator 34, which includes the electric motor 34a), and the power supply (power supply 44) of the shift mechanism (bicycle derailleur 14) taught by Niki, all seems to be carried by a crank arm (crank arm 18) of the bicycle (bicycle 10) as opposed to being carried by the outboard surface of the big chain ring (second sprocket S2) as required by claim 14 limitations. Moreover, Schuster and all other cited prior art references, either individually or in combination, fail to disclose or render obvious, a shift mechanism of a front shift unit comprising an electronic control unit, a gearmotor unit, an at least one upshift element, an at least one downshift element, and a power supply, all being carried on an outboard surface on a big chain ring of a chain ring component in said front shift unit. Consequently, claim 14 limitations appears to include allowable subject matter over prior art of record; specially when said limitations are viewed in light of applicant’s specification and considered collectively with limitations in parent claim 11.

In regards to claim 15, Schuster in view of Niki teach all intervening claim limitations as shown above. Yet, Schuster, Niki, and all other pertinent prior art identified by the examiner, either individually or in combination, does not teach or suggest, the at least one downshift element of a shift mechanism in a front shift unit including a first downshift element and a second downshift element that is positioned opposite the first downshift element around a circumference of a chain ring component in said front shift unit. In fact, the shift mechanism in the front shift unit proposed by both Schuster and Niki, includes only a single downshift element. Subsequently, claim 15 limitations appears to include allowable subject matter over cited prior art disclosures; specially when said limitations are viewed in light of applicant’s specification and considered collectively with limitations in parent claim 11.

Claims 16-20 depends from claim 15. Therefore, claims 16-19 also include the allowable subject matter in claim 15.

Claims 4-5 and 10 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Examiner notes that, claims 4-5 and 10 depends from claim 3 (which is determined to contain allowable subject matter as detailed above); therefore, claims 4-5 and 10 also include the allowable subject matter in claim 3.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654                                 /MICHAEL R MANSEN/                                                                         Supervisory Patent Examiner, Art Unit 3654